                                                                  1

                                                                  2

                                                                  3                                     UNITED STATES DISTRICT COURT
                                                                  4                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                      KARENA APPLE FENG,                                Case No.: 19-cv-07228-YGR
                                                                  6

                                                                  7               Plaintiff,                            ORDER ADOPTING MAGISTRATE JUDGE’S
                                                                                                                        REPORT AND RECOMMENDATION; ORDER
                                                                  8          v.                                         DISMISSING CASE FOR LACK OF SUBJECT
                                                                                                                        MATTER JURISDICTION
                                                                  9
                                                                      COUNTY OF SAN FRANCISCO, ET. AL..,
                                                                 10                                                     Re: Dkt. No. 13
                                                                                   Defendants.
                                                                 11
                               Northern District of California




                                                                 12
United States District Court




                                                                 13
                                                                             The Court has reviewed Magistrate Judge Laurel Beeler’s Report and Recommendation (Dkt.
                                                                 14
                                                                      No. 13, Order to Reassign Case to a District Judge; and Recommendation to Dismiss Case for Lack of
                                                                 15
                                                                      Subject Matter Jurisdiction, “Report”) recommending dismissal of this case for lack of subject matter
                                                                 16
                                                                      jurisdiction, to which no party filed an objection. The Court has reviewed the Report carefully. The
                                                                 17
                                                                      Court finds the Report correct, well-reasoned, and thorough, and adopts it in every respect.
                                                                 18
                                                                             Accordingly, and for the reasons set forth in the Report:
                                                                 19
                                                                             1. This case is DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction; and
                                                                 20
                                                                             2. All pending motions are DENIED AS MOOT.
                                                                 21
                                                                             This Order terminates the case. The Clerk of the Court is directed to close this case.
                                                                 22
                                                                             IT IS SO ORDERED.
                                                                 23

                                                                 24
                                                                      Dated: January 24, 2020
                                                                 25
                                                                                                                        _______________________________________
                                                                 26                                                               YVONNE GONZALEZ ROGERS
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                 27

                                                                 28
